Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-13 directed to Invention II, non-elected without traverse. Accordingly, claims 7-13 have been cancelled (Examiner’s Amendment below).


Examiner’s Amendment
          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Li-Hua Weng on 02/08/2021 to amend claim 1 to incorporate the features of claims 2 and 3.
The application has been amended as follows: 

Claim 1 now states “A medical instrument comprising: an instrument body having a hand-held portion, a surgical tool portion that is opposite to said hand-held portion, and a hollow window portion that interconnects said hand-held portion 
 wherein said marker has a color different from that of said light impermeable segment;
wherein: said operating unit includes a wheel piece rotatably disposed in said hand-held portion of said instrument body; and said transmission unit includes a shaft disposed between said hand-held portion and said surgical tool portion of said instrument body and within said window portion of said instrument body, and extending through said marker, and a cord coupled to said marker, and connected to and driven by said wheel piece to move said marker between the detectable and non-detectable states.”

Claims 2-3, 7-13 are now cancelled.

4. (Currently Amended) The medical instrument as claimed in claim [[3]] 1, wherein: said transmission unit of said operating mechanism further includes a pulley disposed at an end of said shaft which is distal from said wheel piece; and said cord is wound around said pulley and said wheel piece. 

5. (Currently Amended) The medical instrument as claimed in claim [[3]] 1, wherein: said transmission unit of said operating mechanism further includes a pulley disposed within said window portion proximal to said surgical tool portion; said marker is a movable solid piece disposed within said window portion; said shaft has one end proximal to said pulley and the other end proximal to said wheel piece, and extends through said movable solid piece; said cord is wound around said pulley and said wheel piece, extends at two opposite sides of and along said shaft, and threads through said movable solid piece at said two opposite sides of said shaft; and said marker is slidable along said shaft and is fixed to a part of said cord. 

6. (Currently Amended) The medical instrument as claimed in claim [[3]] 1, wherein said transmission unit of said operating mechanism further includes a resilient member disposed on said shaft and connected to said marker, and biasing said marker to move to the non-detectable state. 


Response to Arguments
Specification Objection
Specification objection regarding informalities included in Office Action mailed on 10/30/2020 has been withdrawn per applicant’s amendment filed 01/26/2021. 
Claim Rejection
The 35 USC § 102 of claim 1 and the 35 USC § 103 of claim 2 included in Office Action mailed on 10/30/2020 has been withdrawn per amendment of claim 1 (including Examiner amendment above).

Allowable Subject Matter
Claims 1, 4-6 allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independing claim 1 recites “wherein said operating unit includes a wheel piece rotatably disposed in said hand-held portion of said instrument body; and said transmission unit includes a shaft disposed between said hand-held portion and said surgical tool portion of said instrument body and within said window portion of said instrument body, and extending through said marker, and a cord coupled to said marker, and connected to and driven by said wheel piece to move said marker between the detachable and non-detachable stated.”
Hiroyuki (JPH 0928713A) teaches limitation stated above, however does not teach nor suggest the operating unit includes a wheel piece rotatably disposed in said hand-held portion of said instrument body; and said transmission unit includes a shaft disposed between said hand-held portion and said surgical tool portion of said instrument body and within said window portion of said instrument body, and extending through said marker, and a cord coupled to said marker, and connected to and driven by said wheel piece to move said marker between the detachable and non-detachable stated” as in context of independent claim 1. 
Anglese (US 2016/0074101 A1) teaches a surgical instrument having wheel piece disposed in hand-held portion, however does not teach nor suggest transmission unit includes a shaft disposed between said hand-held portion and said surgical tool portion of said instrument body and within said window portion of said instrument body, and extending through said marker, and a cord coupled to said marker, and connected to and driven by said wheel piece to move said marker between the detachable and non-detachable stated as in the context of independent claim 1. 
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795